Dismiss; Opinion Filed September 2, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00254-CV

                    MAURICE E. STEWARD, Appellant
                                 V.
                  DHA FOREST GREEN MANOR, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00584-E

                        MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Evans
                            Opinion by Justice Myers
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our request regarding the reporter’s record, we ordered the appeal submitted

without the reporter’s record and appellant’s brief to be filed by June 11, 2020. By

postcard dated June 15, 2020, we notified appellant the time for filing appellant’s

brief had expired. We directed appellant to file a brief and an extension motion

within ten days. We cautioned appellant that failure to file a brief and an extension

motion would result in the dismissal of this appeal without further notice. To date,
appellant has not filed a brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                              /Lana Myers/
                                              LANA MYERS
                                              JUSTICE

200254F.P05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MAURICE E. STEWARD, Appellant                On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-20-00254-CV         V.                Trial Court Cause No. CC-20-00584-
                                             E.
DHA FOREST GREEN MANOR,                      Opinion delivered by Justice Myers.
Appellee                                     Justices Nowell and Evans
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 2nd day of September, 2020.




                                       –3–